686 N.W.2d 486 (2004)
Rachelle Anne BACHRAN, Plaintiff-Appellee,
v.
Lance William BACHRAN, Defendant-Appellant.
Docket No. 125502. COA No. 226937.
Supreme Court of Michigan.
September 24, 2004.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 16, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED as moot.
MARKMAN, J., dissents and states as follows:
I would vacate the decision of the Court of Appeals and remand to analyze this matter in accord with Reeves v. Reeves, 226 Mich.App. 490, 575 N.W.2d 1 (1997), and M.C.L. § 552.18(1). A party to a divorce action retains all property he or she brings into the marriage unless one of two statutorily created exceptions is met. M.C.L. §§ 552.23 and 552.401. Although failing to apply any such exception, the trial court here nonetheless distributed *487 property brought by defendant into the marriage.